Citation Nr: 9904522	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of fracture of left third metacarpal, with 
secondary radial neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

Service connection was granted for a healed fracture to the 
veteran's left third metacarpal in an October 1984 rating 
decision.  A noncompensable (zero percent) disability rating 
was assigned, effective July 3, 1984.  By a September 1990 
rating decision, the disability rating was increased to 10 
percent, effective May 8, 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that the veteran was not entitled to 
a disability rating in excess of 10 percent.  By a June 1996 
rating decision and Supplemental Statement of the Case, the 
disability rating was increased to 20 percent, effective 
August 19, 1993.  The rating was subsequently increased to 40 
percent, effective August 19, 1993, by a December 1996 rating 
decision.

A personal hearing was accorded to the veteran before the RO 
in September 1995, a transcript of which is of record.


FINDINGS OF FACT

1.  The veteran's residuals of fracture to third left 
metacarpal, with secondary radial neuropathy, is not manifest 
by complete paralysis, or symptoms such as drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; inability to extend hand at wrist, extend 
proximal phalanges of fingers, extend thumb, or make lateral 
movement of wrist; or supination of hand.  

2.  The VA medical examinations on file show the veteran to 
have full range of motion with his left hand.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for residuals of fracture to left third metacarpal with 
secondary radial neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5003-5010, 5266, 4.124a, Diagnostic Code 
8514.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service connection was granted for a healed 
fracture to the veteran's left third metacarpal in an October 
1984 rating decision.  A noncompensable (zero percent) 
disability rating was assigned, effective July 3, 1984.  By a 
September 1990 rating decision, the disability rating was 
increased to 10 percent, effective May 8, 1989.  This rating 
was confirmed in a July 1992 rating decision.

It is noted that the evidence on file shows that the veteran 
is right-handed.

In August 1993, the veteran requested reevaluation of the 
injury to his left hand.  He reported that he had been 
experiencing severe pain for some time, and had to seek 
medical attention from his personal physician within the past 
year.  Moreover, the veteran reported that the pain in his 
left hand was getting worse, which required him to take more 
over-the-counter medications.  

In support of his request for a reevaluation, the veteran 
submitted a statement from R. J. Pierce, M.D., dated in 
August 1992.  Dr. Pierce reported that the veteran was under 
his care for tendonitis and old traumatic arthritis from the 
old fracture of his left hand.  He reported that the veteran 
was unable to grip or lift with his left hand at this time.

A VA examination was accorded to the veteran in November 
1993.  The VA examiner noted the information provided in Dr. 
Pierce's statement, and that the veteran complained of pain 
when he lifted or squeezed.  The veteran reported that the 
pain was sometimes there and sometimes not.  However, when he 
did have pain, it radiated up his arm to his elbow.  
Examination revealed a bony enlargement at the fracture site 
with exquisite tenderness over the area.  The veteran 
reported that this also came and went.  The examiner also 
found that the veteran had a good grip in the left hand on 
examination.  Diagnosis was residual fracture of the left 
third metacarpal on lifting and squeezing, but not persistent 
pain and with acute tenderness and some bony enlargement at 
the site of the fracture.  An X-ray of the left hand revealed 
minimal deformity of the third metacarpal shaft compatible 
with the old fracture.  The left hand was otherwise 
unremarkable.

In a February 1994 rating decision, the RO confirmed and 
continued the assigned 10 percent disability rating for the 
residuals of fracture to the left third metacarpal.  The RO 
found that the evidence did not show ankylosis, nonunion or 
malunion, which would warrant a higher evaluation.  The 
veteran appealed this decision to the Board.

On his February 1995 Substantive Appeal, the veteran reported 
that the assigned rating should be reevaluated based on the 
severity of his entire left hand, and not just the third 
metacarpal.  He reported that he experienced swelling of the 
entire hand at all times.  Additionally, he contended that 
the pain had grown worse since his November 1993 VA 
examination, and radiated up to his left shoulder.  The 
veteran also stated that he did what he could to continue 
with his daily activities despite his left hand problems, but 
that he believed he would not be able to continue his normal 
activities due to the increasing complications.

A personal hearing was accorded to the veteran before the RO 
in September 1995.  At this hearing, it was contended that 
the disability of the left third metacarpal had disabled the 
veteran's entire left hand and the nerves involved.  The 
veteran testified that he had been given medication for his 
left hand at the VA Medical Center (VAMC) in Dallas, Texas.  
He also testified that the last time he was treated at that 
facility his left hand was X-rayed, and that the doctor who 
reviewed the X-ray told him his hand would only get worse and 
that there was nothing that could be done.  The veteran 
identified the various pain medications he took for his left 
hand pain.  He testified that the pain in his hand had grown 
progressively worse over the past couple of years.  Although 
the pain used to be intermittent, the veteran testified that 
it was now constant.  He also testified that the pain 
radiated up to his elbow.  On inquiry, he testified that he 
experienced muscle spasms, stiffness, and swelling with his 
left hand.  The veteran's spouse confirmed that he 
experienced muscle spasms and swelling once or twice a week 
for the past couple of years.  She also testified that the 
veteran recently noticed that his hand and arm seemed to 
become numb at nighttime.  

Following the personal hearing, a new VA examination was 
accorded to the veteran in November 1995.  The VA examiner 
found that the veteran's left hand demonstrated no deformity.  
Palpation of both the third and fourth metacarpals, in the 
area of their bases, produced a sharp electric-like pain 
which radiated proximally.  The examiner reported that he 
could not find any definite dysesthesia, although the veteran 
claimed to have some hypesthesia in the small finger on the 
left.  The range of motions for the veteran's wrist, carpal 
metacarpal, metacarpal phalangeal, and interphalangeal joints 
were all normal.  The examiner found no swelling, effusion, 
or crepitus.  Diagnostic impression was residual fracture 
along the left metacarpal, and secondary superficial radial 
neuropathy of the left hand.  X-rays of the left hand showed 
no evidence of acute or chronic fractures, and the bony 
structures were unremarkable.

By a January 1996 Supplemental Statement of the Case, the 
Hearing Officer confirmed and continued the assigned 10 
percent disability rating for the residuals of fracture to 
the left third metacarpal.  However, the RO increased the 
disability rating to 20 percent, effective August 19, 1993, 
by a June 1996 rating decision and concurrent Supplemental 
Statement of the Case.  It was noted that the November 1995 
VA examination diagnosed neuropathy of the radial nerve with 
no limitation of motion, secondary to the fracture.  The RO 
found that a separate rating was not in order as it would 
violate the law against pyramiding.  Accordingly, an 
increased evaluation was granted from the date of the 
reopened claim.  

A new VA examination was accorded to the veteran in October 
1996.  At that time, it was noted that the reason for the 
examination was residual fracture of the left metacarpal and 
secondary superficial radial neuropathy, and the question was 
to differentiate the fracture from the radial neuropathy.  
The examiner reported that the veteran had no problem with 
the fractured metacarpal.  Rather, the problem was that he 
had a hypersensitive area on the back of his left hand with 
pain that radiated up the arm to the elbow.  The examiner 
noted that this had been described adequately in the previous 
examination.  However, on the date of the instant 
examination, the veteran complained of a sharp electric pain 
which was in the back of his hand and radiated up the arm to 
the elbow.  It was noted that this was apparently severe 
pain.

By a December 1996 rating decision, the RO increased the 
veteran's assigned disability rating to 40 percent, effective 
August 19, 1993.  The RO noted that the October 1996 VA 
examiner stated that the veteran had no problem with the 
fractured metacarpal, that his problem was the hypersensitive 
area on the back of the left hand with sharp pain radiating 
up the arm to the elbow.  Resolving reasonable doubt in favor 
of the veteran, the RO granted the increased rating on the 
basis of severe pain.  It was noted that an extraschedular 
evaluation was considered under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the RO concluded that an 
extraschedular rating was not warranted as the evidence did 
not show that the instant case presented such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

On file are medical records from the North Texas Health Care 
system (Dallas VAMC, Bonham and Fort Worth Outpatient Clinic) 
that covered the period from December 1997 to July 1998.  
Also on file are medical record from the University of Texas, 
M. D. Anderson Cancer Center for the period from February to 
April 1998.  These records show treatment for pancreatic 
cancer, among other things.  No pertinent findings were made 
regarding the veteran's left hand.

The RO sent a development letter to the veteran in October 
1998, requesting his help in obtaining medical records from 
Dr. Pierce regarding the left hand disability.  No response 
to this letter is on file.

A new VA examination was accorded to the veteran in October 
1998.  At that examination, the veteran reported that 
following the initial fracture his hand used to bother him 
some in the winter time, and gradually the pain became worse.  
Then, approximately 3 to 4 years earlier, he noticed the pain 
would also strike him in the elbow if he grabbed hold of an 
object to lift it up.  He stated that he had no elbow trouble 
prior to 3 or 4 years ago.  The veteran reported that he has 
worked for the same employer for some 30 years.  During the 
past 5 years, he had been reassigned to work in the office.  
The veteran reported that he still noticed pain if he 
attempted to pick things up.  He also experienced some pain 
at night.  Additionally, he reported that he would 
occasionally drop objects when he attempted to pick them up.

On physical examination of the hand, the VA examiner found no 
obvious deformity.  There was sensitivity over the third 
metacarpal shaft at about its mid-portion.  The veteran 
stated that his pain extended up into his left elbow, and 
pointed to the lateral aspect of the elbow.  The examiner 
found that the veteran was tender over the lateral 
epicondyle, and noted that this was where most individuals 
with radial epicondylitis or tennis elbow were tender.  
However, the veteran had no pain in that area when he used 
his extensor muscles against resistance.  The examiner found 
no localized tenderness over the radial nerve.  Further, he 
found no reduced sensation over the radial distribution, nor 
any weakness of the radial innervated musculature.  The 
examiner also found that the veteran had full arc of movement 
which was painless.

Based on the foregoing, the examiner stated that diagnosis 
had been a healed fracture of the third metacarpal with 
secondary superficial radial neuropathy.  On supplemental 
discussion, the examiner noted that the veteran had developed 
pancreatic carcinoma during the past year.  He also stated 
that there did not seem to be any more detailed description 
of the veteran's functional impairment that he could elicit 
from talking with the veteran.  It was noted that it simply 
hurts when the veteran picks things up.  Also, the veteran 
would sometimes drop things, and would sometimes have some 
pain at night.  It was also noted that he was gainfully 
employed working in the office area of his old employer.  As 
far as the examiner could tell, the veteran could carry out 
further functions with the hand.  Furthermore, the examiner 
found that there was no loss of dexterity of the fingers, and 
no numbness in the fingers.  There was also no loss of 
strength in the hand, unless the veteran tried to grab hold 
of something and pick it up.

X-rays taken of the left hand resulted in an impression of 
old metacarpal fracture.  No other abnormalities were 
identified.  The impression from X-rays of the left elbow was 
normal.

In a December 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the assigned 40 percent rating for 
the veteran's residuals of fracture, left third metacarpal, 
with secondary superficial radial neuropathy.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  With regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

The veteran's residuals of fracture to the left third 
metacarpal is currently rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8514 for paralysis of the musculospiral nerve 
(radial nerve).  Under this Diagnostic Code, mild and 
moderate incomplete paralysis of the minor hand warrants a 20 
percent disability rating.  The current 40 percent disability 
rating is appropriate where severe incomplete paralysis of 
the radial nerve is demonstrated.  A 60 percent disability 
rating requires complete paralysis of the radial nerve, 
including such symptoms as drop of hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted falling 
within the line of the outer border of the index finger; 
cannot extend hand at wrist, extend proximal phalanges of 
fingers, extend thumb, or make lateral movement of wrist; 
supination of hand, extension and flexion of elbow weakened, 
the loss of synergic motion of extensors impairs the hand 
grip seriously.  

Historically, the veteran has also been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5266.  Under this Diagnostic Code, 
ankylosis of the middle finger of either the major or the 
minor hand warrants a 10 percent evaluation, whether the 
ankylosis is favorable or unfavorable.  No other percentage 
rating is provided.  Generally, 38 C.F.R. § 4.51a provides 
that with only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm.  When so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.

Historically, the veteran has also been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic 
arthritis.  Disability caused by traumatic arthritis is 
evaluated based on limitation of motion of the joint.  
Diagnostic Code 5003, 5010.


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The veteran has 
asserted that residuals of the fracture to his left third 
metacarpal, with secondary radial neuropathy, is more 
disabling than contemplated by the current evaluation.  
Therefore, his claim for an increased evaluation is well-
grounded.  The VA has obtained medical records from health 
care providers who have treated the veteran, and has had him 
examined on several occasions.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The provisions of Diagnostic Code 5266 do not provide for a 
disability rating in excess of 10 percent.  Therefore, the 
veteran is not entitled to an increased disability rating 
under this Code.

The evidence on file does not show that the veteran's 
residuals of fracture to third left metacarpal, with 
secondary radial neuropathy is manifest by complete paralysis 
of the veteran's left hand.  All of the VA examinations, 
including the most recent one conducted in October 1998, show 
that the veteran has full range or motion with respect to his 
left hand.  It is also noted that the VA examiners have 
consistently characterized the veteran's radial neuropathy as 
"superficial."  Furthermore, none of the medical evidence 
on files shows that the veteran's left hand problems are 
manifest by symptoms such as drop of hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted falling 
within the line of the outer border of the index finger; 
inability to extend hand at wrist, extend proximal phalanges 
of fingers, extend thumb, or make lateral movement of wrist; 
or supination of hand.  However, it is noted that the veteran 
has continuously complained of problems with his ability to 
grip objects with his left hand, and that he has had episodes 
of pain, swelling, and muscle spasms in the past.  While 
these episodes were not shown on the VA examinations, 
reasonable doubt was accorded to the veteran and the severity 
of these episodes have been characterized as severe.  Given 
the fact that the veteran has full range of motion with his 
left hand, and has been shown to have full dexterity of his 
fingers on the most recent VA examination, the Board finds 
that the veteran's left hand problems do not meet or nearly 
approximate the criteria of complete paralysis for the next 
higher disability rating under Diagnostic Code 8514.  
Moreover, as the most recent VA examination found that the 
veteran had full arc of movement which was "painless," the 
Board finds that the evidence does not warrant a higher 
disability rating pursuant to Diagnostic Code 5003-5010 
either.

The Board also finds that the veteran is not entitled to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  While the evidence shows frequent 
hospitalizations for pancreatic cancer, there are no frequent 
hospitalizations for the veteran's left hand problems.  Also, 
even though the veteran has indicated that his left hand has 
caused him problems at work, the record does not show that 
these problems have resulted in marked interference with 
employment.  This finding is supported by the fact that the 
veteran reported at the October 1998 VA examination that he 
was been with his current employer for the past 30 years.  
For these reasons, the Board finds that the veteran's current 
disorder is adequately compensated by the existing rating 
schedule, and does not represent such an exceptional or 
unusual disability picture as to warrant an extraschedular 
rating for the residuals of the fracture to the left third 
metacarpal with secondary radial neuropathy.  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence shows that the veteran is not 
entitled to a disability rating in excess of 40 percent for 
the residuals of fracture to the left third metacarpal with 
secondary radial neuropathy.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for residuals of fracture of left third metacarpal, with 
secondary radial neuropathy, is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

